UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6393



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CURTIS ALLEN YOUNG,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-01-227; CA-04-474-2)


Submitted: January 26, 2006                 Decided:   January 30, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Allen Young, Appellant Pro Se.    Timothy Richard Murphy,
Special Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Curtis Allen Young seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2255 (2000).                         The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. §2253(c)(1) (2000).                 A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                              28 U.S.C.

§   2253(c)(2)     (2000).      A    prisoner    satisfies        this    standard     by

demonstrating       that   reasonable      jurists       would      find       that   his

constitutional      claims     are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Young has not made the requisite showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are     adequately    presented          in   the

materials      before   the    court    and     argument    would        not    aid   the

decisional process.

                                                                               DISMISSED




                                       - 2 -